Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being treated on the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,327,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (US 2006/0000116).
Regarding Claim 1, Brewer discloses an eyelet (30) coupling a pair of strings of an article of footwear (Figure 1), wherein the eyelet comprises an eyelet body (30) defining a first arc-shaped aperture (46) and an opposing, second arc-shaped aperture (45), the first arc-shaped aperture has a first normal unit vector at a first vertex (N1 & V1, see annotated Figure 3 below) and the second arc-shaped aperture has a second normal unit vector at a second vertex (N2 & V2, see annotated Figure 3 below), the first normal unit vector has a first vector direction (direction of arrow, see annotated Figure 3 below), the second normal unit vector has a second vector direction (direction of arrow, see annotated Figure 3 below), and the first vector direction is opposite to the second vector direction (see annotated Figure 3 below); and wherein the first arc-shaped aperture has a first tangent vector at the first vertex (T1, see annotate Figure 3 below), the second arc-shaped aperture has a second tangent vector at the second vertex (T2, see annotated Figure 3 below), and the first tangent vector is parallel to the second tangent vector (see annotated Figure 3 below); and wherein the first normal unit vector and the second normal unit vector are aligned to each other along a linear axis such that the linear axis intersects the first normal unit vector and the second normal unit vector (intersects, see annotated Figure 3 below).
Regarding Claim 2, Brewer discloses the first tangent vector has a first tangent direction, the second tangent vector has a second tangent direction, and the first tangent direction is opposite to the second tangent direction (see annotated Figure 3 below).
Regarding Claim 3, Brewer discloses the first arc-shaped aperture has a first radius of curvature (the radius of curvature of 46, Figure 3), the second arc-shaped aperture has a second radius of curvature (the radius of curvature of 45, Figure 3), the first radius of curvature is different from the second radius of curvature (the first radius of curvature is different from the second radius of curvature since it is on a different side).


    PNG
    media_image1.png
    381
    641
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 2006/0000116).
Regarding Claims 4, Brewer discloses the radius of curvature can be 50-70 mm (Para. 29). Brewer does not specifically discloses the second radius of curvature is greater than the first radius of curvature. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of radius of curvature for the apertures, especially in the range of 50-70mm, for the purpose of adapting the aperture to the various anatomy of a wearer’s medial foot and lateral foot, thus achieving an optimal configuration, since discovering the optimum values of the radius of curvature is well within the general skill of a worker in the art.

Claims 12, 13, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USPN 6,735,829).
Regarding Claim 12, Hsu discloses an article of footwear (Figure 8), comprising: an upper (cover, see annotated Figure 8 below) defining at least one string opening (opening, see annotated Figure 8 below); a plurality of string pairs (pair, see annotated Figure 8 below), wherein each of the string pairs includes: a first string (2) at least partially extending through the at least one string opening (Figure 8); and a second string (3) at least partially disposed over the upper (Figure 8); a plurality of eyelets (1, Figure 1), wherein each of the plurality of eyelets slidably couples the first string to the second string of one of the plurality of string pairs (Col. 3, line 59-Col. 4, line 2 & 9-16, Figure 8), each of the plurality of eyelets defines a first arc-shaped aperture (13, arc-shaped aperture, see annotated Figure 1 below) and an opposing, second arc-shaped aperture  (14, arc-shaped aperture, see annotated Figure 1 below), the first arc-shaped aperture slidably receives the first string (Figure 2), the second arc- shaped aperture slidably receives the second string (Figure 2), and a sole structure (sole, see annotated Figure 8 below) coupled to the upper. Hsu does not specifically discloses wherein the first string is directly coupled to the sole structure. It, however, would have been obvious to one or ordinary skill in the art before the effective filing date to tie the first string around the sole structure thus directly coupling the first string to the sole structure for the purpose of tying the foot more securely. Hsu discloses a second radius of curvature (2nd RC, see annotated Figure 4 below) is greater than a first radius of curvature (1st RC, see annotated Figure 7 below, the second radius of curvature appears to be greater than the first radius of curvature, Figures 4 & 7). If there is any doubt Hsu discloses the second radius of curvature is greater than the first radius of curvature. It would have been obvious to one of ordinary skill in the art to modify the second radius of curvature to be greater than the first radius of curvature for the purpose of adjusting the radius to fit the shoe or provide various tension on a user’s foot due to the tying of the shoe to a user’s foot. Such a modification would have involved a mere change in the size of a component as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 13, Hsu discloses the first arc-shaped aperture has a first normal unit vector at a first vertex (1st V, see annotated Figure 3 below), the second arc-shaped aperture has a second normal unit vector at a second vertex (2nd V, see annotated Figure 3 below), and the first normal unit vector is different from the second normal unit vector (Figure 3).
Regarding Claim 17, Hsu discloses the eyelet is freely disposed over the upper (Figure 8, Col. 3, line 59-Col. 4, line 3).
Regarding Claim 18, Hsu discloses the eyelet is not directly attached to the upper (Figure 8, Col. 3, line 59-Col. 4, line 3).
Regarding Claim 20, Hsu discloses the first string is at least partially embedded within the upper (Figure 8).


    PNG
    media_image2.png
    625
    610
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    561
    624
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    465
    426
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    372
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    560
    539
    media_image6.png
    Greyscale


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (USPN 6,735,829) in view of Berger (USPN 5,117,567).
Regarding Claim 19, Hsu discloses a closure system (Figure 8, by knot) configured to adjust at least one of the first string and the second string (Figure 8, by knot). Hsu does not discloses a reel based closure system. However, Berger discloses a reel based closure system (12) used in a central location (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the closure system of Hsu, with the system of Berger in order to be able to tighten the first and second string using one hand instead of two. 
Allowable Subject Matter
Claims 5-11 & 14-16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732